Citation Nr: 1538947	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-19 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for status post anterior cruciate ligament (ACL) reconstruction of the right knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from July 1987 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that denied a schedular disability rating in excess of 10 percent for status post ACL reconstruction of the right knee.  The same rating decision granted service connection for arthritis of the right knee, and assigned an initial disability rating of 10 percent, effective from December 10, 2007.  

The Veteran's status post ACL reconstruction of the right knee and his arthritis of the right knee are each evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 5261 (2015) throughout the appeal period since December 10, 2007, except for a period from November 23, 2007 to December 31, 2007, during which a 100 percent temporary rating for convalescence was assigned under 38 C.F.R. § 4.30 (2015).  The period of the 100 percent temporary rating is not part of the claim on appeal.

In July 2012 the Board remanded the case to the RO for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

FINDINGS OF FACT

1.  The Veteran's status post ACL reconstruction of the right knee is productive of moderate recurrent subluxation or lateral instability impairment and does not include removal or dislocated semilunar cartilage, malunion or nonunion of the tibia and fibula, genu recurvatum, or shortening of the right leg.

2.  The Veteran's arthritis of the right knee has resulted in painful motion with limitation of motion, limited to no less than 130 degrees of flexion or zero degree of extension, and no ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, and no higher, for status post ACL reconstruction of the right knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5262, 5263, 5275 (2015).

2.  The criteria for a rating in excess of 10 percent for arthritis of the right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard letters in January and August 2008 satisfied the duty to notify provisions for the rating claims on appeal.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in February 2008 and April 2013.  The examinations are sufficient evidence for deciding the claims.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  The record does not reflect a possible worsening of the right knee disabilities warranting another examination.  Thus, VA's duty to assist has been met for this claim. 

II. Disability Ratings

A.  Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected right knee disability are deemed competent evidence.  The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.

The Veteran's service-connected status post ACL reconstruction of the right knee on appeal is assigned a 10 percent rating under schedular rating provisions for evaluation of recurrent subluxation or lateral instability impairment of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Code 5257 provides a 10 percent evaluation for knee impairment with slight recurrent subluxation or lateral instability, a 20 percent evaluation for moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Veteran's service-connected arthritis of the right knee associated with status post ACL reconstruction of the right knee is assigned a 10 percent initial rating under schedular rating provisions for evaluation of arthritis due to trauma, on the basis of painful motion.   See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which here is the right knee (under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261). 

However, if the limitation of motion of the specific joint(s) involved is ratable as noncompensable under the appropriate diagnostic code(s), then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In such case, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

But if limitation of motion is absent, and there is x-ray evidence of degenerative arthritis involvement of 2 or more major joints or 2 or more minor joint groups, then: (1) a 10 percent rating is warranted; or, (2) if additionally there are occasional incapacitating exacerbations, a 20 percent rating is warranted.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1). 

The normal range of motion for the knee is from zero degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2015). 

Under Diagnostic Code 5260, limitation of flexion of a leg warrants zero percent rating if flexion is limited to 60 degrees; a 10 evaluation if flexion is limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; and a 30 percent evaluation if limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of a leg warrants a zero percent evaluation if extension is limited to 5 degrees; a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if limited to 30 degrees; and a 50 percent evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Other diagnostic codes are available for evaluation of the knee and leg for other conditions if present.  The other potentially applicable diagnostic code criteria addressing musculoskeletal conditions of the knee and leg/lower extremity include the following.

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  38 C.F.R. § 4.71a. 

A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

A 10 percent rating is assignable if there is evidence of genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

Precedent opinions of VA's General Counsel have held that separate ratings may be given for a knee disorder if both instability and limitation of motion are present, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97. Another opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

Ratings are available for shortening of a lower extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275.  A 10 percent rating is assignable for shortening of bones of the lower extremity ranging from one and one-fourth inch to two inches.  Higher ratings are assignable for greater lengths of shortening.  Id.

B.  Evidence

Private treatment records show that the Veteran underwent arthroscopy of the right knee and partial medial and lateral meniscectomies in November 2007.  The Veteran reported having intermittent pain in the knee mainly with activity.  Arthroscopy revealed a degenerative tear of the lateral meniscus and degenerative changes in the lateral compartment.  An MRI report at that time contains a conclusion of tears through posterior horns of medial and lateral menisci.
 
The report of a February 2008 VA examination (VA contract examination) shows a history of ACL reconstruction of the right knee in 1991 for a traumatic injury.  The Veteran reported that the knee had never been quite right since then, with recurrent episodes of pain and giving way.  In November 2007 the Veteran underwent arthroscopic examination following symptoms consistent with a meniscal tear; with findings including minor degenerative tears of both menisci and area of exposed bone with complete loss of articular cartilage.  The examiner stated that those findings were consistent with early osteoarthritic change.

The Veteran reported complaints of episodic pain and instability in the right knee.  He reported that he was on regular anti-inflammatory medication and undergoing physical therapy, and that he uses a stabilizing (hinged) brace especially at work.  He reported he was unable to jog or run or participate in contact sports.  Walking 45 minutes caused pain and swelling, and had difficulty sitting.  

On examination, clinical findings revealed a small effusion and tenderness over the lateral and medial joint lines.  The ACL exhibited laxity in all planes, and the quadriceps muscle was wasted compared to the left side.  Motion was reduced to 130 degrees.  McMurray's test was negative.  The examiner opined that the right knee is likely to deteriorate over time with progression of the osteoarthritic problem; and that there was a possibility the Veteran would come to need knee replacement surgery in the future.    

The report of an April 2013 VA examination shows that the examiner identified right knee diagnoses of: status post right ACL reconstruction, in 1990; status post arthroscopy for medial and lateral meniscal tears, right knee, in 1989, 1996, 2007; severe degenerative joint disease of the right knee, in 2007.  The Veteran reported complaints of pain, swelling, locking and giving way; and he also had had two episodes of the patella subluxation spontaneously.  The Veteran reported that he had flare-ups during which he has to use the hinged brace.

On examination, range of motion of the right knee showed 135 degrees of flexion, with no objective evidence of painful motion.  Extension ends at zero degrees (no limitation of extension), with no objective evidence of painful motion.  

The Veteran was able to perform repetitive-use testing with three repetitions, after which flexion was to 135 degrees, and extension was to zero degrees.  There was no additional limitation in range of motion of the right knee following repetitive-use testing.  The examiner found that there was functional loss or impairment of the right knee after repetitive-use testing with contributing factors of less movement than normal; weakened movement; swelling; and atrophy of disuse.

There was tenderness or pain to palpation in the right knee joint line or soft tissue.  Muscle strength testing showed normal strength on flexion, and active movement against some resistance on extension.  

Anterior instability testing (Lachman test) revealed findings of 1+ (zero to five millimeters) impairment for the right knee; and posterior instability (posterior drawer test) was normal for the right knee.  Medial-lateral instability testing was normal for the right knee.  The examiner concluded that there was evidence or history of slight recurrent patellar subluxation/dislocation of the right knee.

The report contains findings that the Veteran did not have the following conditions: shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  The Veteran did not have evidence of acquired, traumatic genu recurvatum with weakness and insecurity in weight bearing; or leg length discrepancy.  

The report noted that the Veteran has had a meniscus (semilunar cartilage) condition of meniscal tear of the right knee; and has had a meniscectomy on the right in 1989, 1996, and 2007, with residual pain.  The Veteran has not had a total knee joint replacement; and has had open ACL reconstruction of the right knee in 1990, with residuals of "knee gives way."

The report contains findings of a surgical scar that is not painful, unstable, or of a total area greater than 39 cm.  The findings also include right quadriceps atrophy (17.2 inches on right, and 18.3 inches on left).  The examination report noted that the Veteran uses a brace on a constant basis as an assistive device for normal mode of locomotion.

The examiner opined that the Veteran's right knee disability impacts his ability to work in that he cannot run, and has more difficulty walking long periods of time.

An associated report of diagnostic imaging of the right knee contains an impression that there is no evidence of fracture or dislocation; there is severe degenerative arthritis with evidence of near-complete loss of the joint space in the lateral compartment; there has been a previous ACL repair; and the metallic screw of the femur is intact.

The examiner made the following concluding comments.  First, as the Veteran was not having a flare-up during the examination, it would be speculative to report additional range of motion loss during flares; and it is impossible to state without undue speculation whether pain, weakness, fatigability, incoordination, swelling, deformity or atrophy of disuse could additionally limit range of motion.  Second, flare-ups occur every two to three months.  

Third, there is no objective evidence of lateral instability or recurrent subluxation of the right knee on examination today.  Fourth, there has been no dislocation of the right knee and the examiner could not determine by records whether there had been removal of the semilunar cartilage.  The examiner noted that evidence on the last arthroscopy in November 2007 of a 2 by 2 cm loss of articular cartilage on the lateral tibial plateaus consistent with degenerative joint disease of the right knee, which can produce pain and swelling of the right knee.  

Fifth, the examiner commented that there was no objective evidence of malunion or nonunion of the tibia and fibula.  Lastly, there was no evidence of acquired traumatic genu recurvatum.

C.  Analysis

The Veteran's service-connected arthritis of the right knee associated with status post anterior cruciate ligament reconstruction, right knee, is assigned a 10 percent rating for painful limited motion of the knee, under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The evidence does not show degenerative arthritis involvement of 2 or more major joints with occasional incapacitating exacerbations, so as to warrant a 20 percent rating under that code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Moreover, the range of motion studies conducted during the two VA examinations show that although extension was not recorded at the earlier examination, it was normal at the most recent VA examination with no limitation in extension.  On examination flexion was never limited to less than 130 degrees, with no objective evidence of painful motion during examination, and no additional limitation in range of motion following repetitions.  There is no evidence of ankylosis.

These findings do not meet criteria for a higher or separate rating on the basis of limitation of motion on extension or flexion under respective diagnostic code criteria, even with consideration of painful motion and other factors.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261.  The Board has considered such factors as the Veteran's complaints of pain on motion, and the April 2013 VA examiner's comments that there was functional loss or impairment with contributing factors of less movement than normal, weakened movement, swelling, and atrophy of disuse.

The findings of the two VA examinations do not show a limitation in range of extension or flexion motion to the extent to warrant a "non-compensable" rating, under Diagnostic Code 5260, which requires a range limited to 5 degrees of extension, or under Diagnostic Code 5261, which requires a range limited to 60 degrees of flexion.  Therefore, a separate compensable rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The service-connected status post ACL reconstruction of the right knee is assigned a 10 percent rating during the appeal period, on the basis of the RO's determination that there was slight recurrent subluxation or lateral instability impairment of the right knee, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The evidence must show that the condition is productive of moderate severity to warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The evidence shows that at the February 2008 VA examination, the Veteran reported he had instability in the right knee and needed to wear a stabilizing brace.  On examination the ACL exhibited laxity in all planes.  

At the April 2013 VA examination, the Veteran reported complaints of locking and giving way, and episodes of patella subluxation.  He reported he had to use a brace on a constant basis.  On instability testing, however, the examiner made findings describing slight recurrent patellar subluxation/dislocation; and the examiner made a final comment that during the present examination there was no objective evidence of lateral instability or recurrent subluxation of the right knee. 

On consideration of the totality of the clinical evidence, including the requirement of the use of a stabilizing brace and the Veteran's other reports of symptoms, and on affording the Veteran's claim the benefit of any remaining doubt, the Board determines that the condition of the service-connected status post ACL reconstruction of the right knee is productive of moderate recurrent subluxation or lateral instability impairment of that knee.  

On that basis a disability rating of 20 percent is warranted for the status post ACL reconstruction of the right knee throughout the appeal period since December 10, 2007, the date of claim for increase.

The same record, however, including the objective findings at both VA examinations, does not contain evidence that the right knee disability is productive of severe recurrent subluxation or lateral instability, so as to warrant a rating in excess of 20 percent.  Notably, at the time of the April 2013 VA examination, the examiner found no lateral instability or recurrent subluxation during the actual physical examination.  There is no clinical evidence that the status post ACL reconstruction of the right knee is productive of more than moderate recurrent subluxation or lateral instability so as to warrant a higher disability rating.  

The Board has considered whether any other diagnostic codes would warrant a higher evaluation or an additional separate evaluation than presently assigned.  However, the clinical evidence does not show dislocated semilunar cartilage; removal of the semilunar cartilage; malunion or nonunion impairment of the tibia and fibula; or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5262, 5263.  Lastly, there is no evidence or claim of shortening of a lower extremity associated with the Veteran's right knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275.

The Veteran has reported that his right knee was unstable and that it gives out on him, requiring a brace to stabilize it; that he experiences pain, swelling, and significant loss of range of motion.  To the extent of his perception of such symptoms, he is competent to report on the perception of such symptoms including any episodes of right knee instability and episodes of "giving out".  

However, the Board must determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not competent to diagnose a specific chronic medical condition or etiological nexus with a service-connected disability.  Further, the Veteran's statements must also be considered in light of the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles, 16 Vet. App. at 374-75.  

In this regard, VA examiners at both VA examinations examined the Veteran and made findings that the Board has considered in combination with the Veteran's statements as to range of motion, subluxation, instability, and other symptomatology as discussed above, on which this decision is based.  

Based on the foregoing, and on consideration of the Veteran's lay statements and clinical evidence on the matter, beyond the grant determination above, the preponderance of the evidence is against a finding of symptomatology on which to base a higher or additional separate schedular disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263, 5275.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

The Veteran's right knee disability is manifested by signs and symptoms including as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's right knee disability picture as described in his correspondence to VA, his statements to various medical examiners, and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for his disability is not warranted.

In sum, a 20 percent rating is warranted for status post ACL reconstruction of the right knee for the entire period since December 10, 2007.  No additional increase or separate rating is warranted for the Veteran's service-connected right knee disabilities, comprised of (1) status post ACL reconstruction of the right knee and (2) arthritis of the right knee.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher or separate rating for the right knee disabilities, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran has not raised, and the record does not reasonably raise, a claim of a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Review of the record including the two VA examinations shows that none of the examiners or clinical providers has made any indication that the Veteran is unable to work based on his right knee disabilities.  At his last VA examination the Veteran clearly indicated that he was working at that time.

In reaching the above conclusions, the Board has applied the benefit-of- the-doubt doctrine in favor of the Veteran in granting a higher evaluation for status post SCL reconstruction.  Otherwise, the preponderance of the evidence is against the Veteran's claim and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

A 20 percent rating for status post anterior cruciate ligament reconstruction of the right knee for the period since December 10, 2007, is granted, subject to the applicable laws and regulations governing the payment of monetary benefits. 

A disability rating in excess of 10 percent for arthritis of the right knee is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


